This action, begun 26 September, 1894, is brought to recover damages by reason of defendant's construction of its road across plaintiff's land, and thereby backing water and sobbing his cleared land. The road was completed in 1889. The defendant urges that "all the injury" resulted simultaneously with the completion of its road, and that being so, the statute of limitations began to run from that time, and its only exception is that his Honor refused to so charge the jury.
The evidence is that the land has been all the time and still is sobbed with back-water. This question was decided in Nichols v. R. R.,120 N.C. 495, to which the profession is referred for the reason.
The action was for permanent damages. The Acts of 1895, ch. 224, was passed since this action was instituted.
Affirmed.
Cited: Ridley v. R. R., 124 N.C. 36. *Page 513 
(824)